Title: From John Adams to Joseph Reed, 7 July 1776
From: Adams, John
To: Reed, Joseph


     
      Dear sir
      Philadelphia July 7. 1776
     
     Yesterday your Favour of the 4th. Instant was handed me by the Post. Am much obliged to you for it, and will give all the Attention I can to its Contents. Am not certain that I know the Gentleman whom you recommend by the Name of Henshaw—but I believe I do. There are several very worthy Men of that Name: which of them this is, I am not clear. The Difficulty is that We dont know what Vacancies there are, to which Congress may with Propriety promote Such Officers. If the General should recommend him to any Advancement, he would readily have it. But if any Individual Member here should move for his Promotion without a Recommendation from Head Quarters, a suspicion would arise that he did not Stand well there. Does he come to New York as Lt. Coll. of a Regiment of Militia, or in what Capacity. Should be obliged to you for his Christian Name, and for a Hint of any Vacant Place to which he may be promoted. Nothing in my power shall be wanting to serve a worthy Man and a usefull Officer.
     Your Description, of the Force of the Enemy and your own Weakness, is Indeed allarming. The Importance of the Post you hold is very great; and it must be maintained and defended at all Events.
     Congress have already ordered three of the Battallions at Boston, to N. York, and tomorrow will order the other two. The two Pensilvania Battallions are ordered to N. York, and Measures have been taken to send all the Militia of Pensilvania, who can be armed to N. York and N. Jersey. Maryland is requested to send along their Proportion of the flying Camp. I hoped that the Militia from New England would have been with you before this Time, at least a considerable Part of them. You will Soon see Some of them I think. I have the Pleasure to agree perfectly with you, that now is the golden opportunity, for Sending into New York, Troops from every Quarter. The General may rely upon it, that no Tenderness for my own Province, nor any other Consideration shall induce me, to throw the least Impediment in the Way of any Measure that shall be proposed for that Purpose. I have even promoted the order for calling away the five Battallions from Boston, altho I know not how the numerous Fortifications there are to be garrisoned, or even the Continental Stores to be defended.
     There really is a Strong, an earnest, and sincere desire, here, to do every Thing to forward the Militia from every Quarter. I wish their was as laudable a Spirit to give Bounties in Money, and Land to Men, who would inlist during the War. But there is not. Congress offers Ten dollars Bounty to inlist for three years, when New Jersey, New York, Connecticut, Mass. Bay and New Hampshire are voting Six, Eight, or Ten Pounds a Man to serve for Six Months. This Aeconomy at the Spigot, and Profusion at the Bung will ruin Us. Do for Gods sake Coll. Reed, convince our Southern Brethren that the Common People and even Common Soldiers are rational Creatures, and that they can see, hear, and feel.
     My Heart bleeds in every Veign of it, for New York, and the Army in it: But there is another Scene more affecting Still. The Army under Schuyler and Gates, is an object miserable enough to affect, less feeling Hearts than Yours or mine. An Army, disgraced and dispirited, with repeated defeats; devoured with Vermin; without a Second Shirt, or Pair of Hose, without Beds, or Blanketts. Diseased with the Small Pox, and nothing to eat, but salt Pork and flour. Incapable of Succour, by fresh Recruits, because such as have had the Small Pox are not to be found, and such as have not, would only bring fresh Wretchedness among them! What shall We do? Is it possible to cleanse that Army from Infection? Without this, I fear, our Hopes in that Quarter, are but Delusions.
     After all I am not disconcerted by all these Confusions, because I have expected them these twelve Months and because I have known our Affairs in a situation much worse than they are even now. A fatal Delusion, from fond Hopes of Reconciliation, entertained, fostered and cherished, against the clearest Evidence, which is ever to be ex­pected in such Cases, has held Us back, from making Such Preparations, for our better security as were in our Power. These Hopes are now extinguished, and I think that more Vigour will take Place, and another winter will greatly befriend Us. The golden Opportunity however, is irrecoverably lost. Canada is our Enemy, and We are now compleatly between two Fires. I expect an horrid Carnage upon our Frontiers, and a great Deal of Desolation upon the Sea Coast, but I hope still that We shall come out of the Furnace of affliction, double refined. I am with great Respect,
    